11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
David B. Smith
Appellant
Vs.                   No.
11-02-00287-CV B Appeal from Taylor County
American Modern Lloyd=s Insurance Company et al
Appellees
 
On October
15, 2002, the clerk=s
record was received in this court.  The
record contains a document titled ANotice of Interlocutory Appeal@ which states that appellant desires to appeal from a September 20,
2002, order entered by the 42nd District Court in Taylor County transferring
his pro se suit to the 104th District Court in Taylor County.  However, the clerk=s record does not contain the September 20
order but does contain orders entered by the 42nd District Court after
September 20.  The clerk of this court
advised the parties in a letter dated October 15 that the clerk=s record did not contain the September 20
order and that it did not appear from the statements in appellant=s notice of appeal that this court had
jurisdiction to entertain this appeal. 
Appellant was directed to respond within ten days from the date of the
letter.  TEX.R.APP.P. 42.3.
On October
25, 2002, appellant tendered his Abrief on interlocutory appeal and petition for writ of mandamus and/or
discretionary review.@  In his brief, appellant contends that the
42nd District Court erred when it, Awithout written order or procedure,@ caused the Aabusive,
capricious and injurious transfer@ of his lawsuit.  Appellant also
complains that the trial court allowed two of the defendants to file a joint
answer; that both the 42nd and the 104th District Courts abused their
discretion because their Aacts were arbitrary, capricious and invoked confusion, commingled
issues, scandal and prejudice@; and that the rules of procedure were not followed. Appellant does not
state the jurisdictional authority that this court has to entertain this
appeal.
Appellees
have filed three motions to dismiss the appeal for want of jurisdiction:  on October 11, 2002, and on October 16,
2002.  Upon the filing of each of these
motions, the clerk of this court  wrote
appellant and requested a response. 
Appellant has failed to respond to either motion. 




We have
been unable to determine any jurisdictional grounds for entertaining this
appeal.  Therefore, appellees= motions to dismiss are granted, and the
appeal is dismissed for want of jurisdiction.
 
PER
CURIAM
 
December 12, 2002
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.